DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is unclear to the examiner what the limitations in bold italics are referencing “a foldable side wall of which an upper and a lower portions of a front direction are hingedly connected to the other side of the front moving frame to which the evacuation doorInventor: Soon Mo RYUFiling Date: February 24, 2020Docket No.: 138-3 Page 6is not installed, and of which an upper and a lower portions of a rear direction are hingedly connected to the other side of the fixed frame which is faced to the other side of the front moving frame in a front and a rear direction, wherein it is folded between the front moving frame and the fixed frame which are facing each other when the locking of the evacuation box locking means is not released, but it is unfolded to a linear form in a state of standing in a vertical direction when the locking of the evacuation box locking means is released and the front moving frame moves to a front direction.”   
For the purpose of this Office Action the examiner assumes that the front direction is the outer moveable frame and the rear direction is the inner fixed frame.
Claim 3 is rejected because it is unclear to the examiner what the limitation “a top horizontal bar and a bottom horizontal bar which have a predetermined height interval therebetween and are laid in a horizontal direction are installed inside the fixed frame” is meant to convey. Is applicant trying to say the horizontal bars are actually installed within the fixed frame or that the horizontal bars are installed within the boundary created by the fixed frame? 
Further, the limitation “a push bar which is slid to a direction of a front and a rear thereof” is unclear. Is applicant trying to express that the push bar is simultaneously sliding in two directions or that the push bar is capable of being slid in a forward direction or a backward direction?
Claim 4 is rejected because it is unclear to the examiner what the limitation “the hanger frame stands to an upper direction of the high-rise building” means. Is the hanger frame positioning such that it extends towards the top of the high-rise building after being moved from a position that is not in the upward direction or is the hanger frame mounted in an upright manor?
Claim 5 is rejected because it is unclear to the examiner what the limitation “the top horizontal bar and a bottom horizontal bar which are laid in a horizontal direction with a predetermined height interval therebetween and are installed inside the fixed frame” is referencing. Is applicant trying to say the horizontal bars are actually installed within the fixed frame or that the horizontal bars are installed within the boundary created by the fixed frame? 
Additionally, the limitation “the fixed frame installed in the lower floor” seems to indicate the fixed frame is actually installed into or within a lower floor. Does applicant mean to say the fixed frame is installed adjacent to a lower floor, or some other configuration?
Further, the limitation “a L-shaped latch fitting portion of which a long hole is mounted to a front side” is not understood by the examiner. Is a “long hole” a slot or some sort of channel? Moreover, it is unclear to the examiner how a “long hole” can be mounted to anything? The examiners experience is that holes can be through an object but not mounted to and object. 
Claim 6 is rejected because it is unclear to the examiner what the limitation “the top horizontal bar and the bottom horizontal bar which are laid in the horizontal direction with a predetermined height interval therebetween are installed inside of the fixed frame” is referencing. Is applicant trying to say the horizontal bars are actually installed within the fixed frame or that the horizontal bars are installed within the boundary created by the fixed frame?
Additionally, the inclusion of the limitation “a blocking plate whose form is a mesh net or being plain” is confusing. A plate would indicate a solid form, not a mesh net. Further, the alternative of “being plain” is not understood. Is that to say the plate is of a plain form or the net is of a plain form?
Moreover, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Regarding claim 2, the claim language fails to further limit the claim language of claim 1 from which claim 2 depends. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (2018/0298692).
Kim discloses:
Claim 1: A foldable balcony balustrade-combined fire/disaster evacuation facility comprising: 
a fixed frame which is a quadrangle frame shape and is fixedly installed on an outer wall of a veranda or a balcony of a high-rise building (Fig. 1; Para. [0012-0017]); 
a foldable evacuation box which is overlapped with the fixed frame and prevents a falling accident of residents who live in the high-rise building in ordinary day without fire risk (Fig. 2; Para. [0039]), and is unfolded in a rectangular parallelepiped form having an open top side and has an evacuation door on a side thereof when a fire occurs (Fig. 1; Para. [0039]); 
a fall prevention and evacuation means which is installed to a left side or right side of the fixed frame and a lower end thereof is fixed to an outside of the high-rise building by a hinge means (Para. [0051]), in ordinary day without fire risk, it is used as a safety balustrade to prevent falling as a rear side thereof comes in contact with the outside of the high-rise building (Para. [0025]), and when the fire occurs it is axially rotated by 180 degrees in a lower direction of the high-rise building by the hinge means (Fig. 3; 25), thereby is structurally changed to an emergency stairway for fire evacuation (Fig. 1; Para. [0039]);  Inventor: Soon Mo RYU Filing Date: February 24, 2020 Docket No.: 138-3 Page 4
an evacuation box locking means (Fig. 4; 26) which holds and fixes the foldable evacuation box to the fixed frame for the foldable evacuation box not to be unfolded to a rectangular parallelepiped form in ordinary day without fire risk, but which releases the foldable evacuation box being held and allows the foldable evacuation box to be unfolded in a rectangular parallelepiped form in case that a lever (Fig. 9; 40) is operated or collides with the fall prevention and evacuation means that is axially rotated from an upper floor to a lower floor when the fire occurs; and 
a locking means (Fig. 4; 26) which holds and fixes the fall prevention and evacuation means to the fixed frame for the fall prevention and evacuation means not to be axially rotated by 180 degrees in a lower direction of the high-rise building by the hinge means in ordinary day without fire risk (Figs. 8-9); and 
an entry preventing door (Fig. 2; 10) which is installed to the fixed frame and prevents an evacuee descending from an upper floor from entering inside of the veranda or the balcony through the fixed frame from the foldable evacuation box (Fig. 2, 10; when the evacuation assembly is in the locked position, the railing prevents entry through door 10); 
wherein, in ordinary day without fire risk, the foldable evacuation box is overlapped with the fixed frame, and the fall prevention and evacuation means stands to an outer wall of the veranda or the balcony to prevent a falling accident of residents (Fig. 2; Para. [0016]); 
wherein, when the fire occurs, in case that the lever installed to the evacuation box locking means is operated or the fall prevention and evacuation means installed in the upper floor is axially rotated to a direction of a lower floor, the foldable evacuation box is unfolded in a rectangular parallelepiped form (Fig. 3; Para. [0016]);  Inventor: Soon Mo RYU Filing Date: February 24, 2020 Docket No.: 138-3 Page 5 
wherein, in case that the locking means is released, the fall prevention and evacuation means is axially rotated by 180 degrees to the direction of the lower floor and is structurally changed to the emergency stairway for fire evacuation (Fig. 3; Para. [0016]), and residents who live in a current floor open the entry preventing door and enter the foldable evacuation box installed in the current floor (Fig. 3, 10; when the evacuation assembly is in the deployed position, the railing is moved away from the entry door 10, allowing access) and repeat a process of moving to the foldable evacuation box of the lower floor through the fall prevention and evacuation means which is installed in the current floor and is structurally changed to the emergency stairway for fire evacuation, thereby descend to the ground (Fig. 3; Para. [0016]); 
wherein the foldable evacuation box comprises: a front moving frame which is a frame of rectangular form (Fig. 1; 13), wherein a fall preventing plate is installed to a front side thereof; 
an evacuation door (Fig. 3; 10) which is hingedly connected to one side of the front moving frame facing against the fall prevention and evacuation means (Fig. 3, 10; when the evacuation assembly is in the deployed position, the railing, which is hingedly connected to the face frame, is moved away from the entry door 10, allowing access); 
a foldable foothold (Fig. 3; 15, Para. [0041-0042])  of which a front of both side is hingedly connected to a lower portion of the front moving frame, and of which a rear of both side is hingedly connected to a lower portion of the fixed frame, wherein it is folded and stands in a vertical direction between the front moving frame and the fixed frame which are facing each other when a locking of the evacuation box locking means is not released (Fig. 8; 15), but it is unfolded in a horizontal direction when the locking of the evacuation box locking means is released and the front moving frame moves to a front direction (Fig. 3; 15, Para. [0041-0042]); and 
a foldable side wall (Fig. 3; 14) of which an upper and a lower portions of a front direction are hingedly connected to the other side of the front moving frame to which the evacuation doorInventor: Soon Mo RYUFiling Date: February 24, 2020Docket No.: 138-3 Page 6is not installed, and of which an upper and a lower portions of a rear direction are hingedly connected to the other side of the fixed frame which is faced to the other side of the front moving frame in a front and a rear direction, wherein it is folded between the front moving frame and the fixed frame which are facing each other when the locking of the evacuation box locking means is not released (Fig. 2; 12,13,14), but it is unfolded to a linear form in a state of standing in a vertical direction when the locking of the evacuation box locking means is released and the front moving frame moves to a front direction (Fig. 3; 12,13,14).  
Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635